COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-403-CR
  
  
CHARLES 
THOMAS ALLEN                                                     APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
July 20, 2004, the trial court denied Appellant’s motion for bail pending 
appeal.  Appellant’s notice of appeal from this order was due by August 
19, 2004.2  The notice of appeal was not filed 
until September 1, 2004; thus it was untimely.3
        Because 
the notice of appeal was untimely, we sent a letter to Appellant requesting a 
response showing grounds for continuing the appeal, as it appeared we lacked 
jurisdiction.  We received no response.
        A 
notice of appeal that complies with the requirements of Rule 26 is essential to 
vest this court with jurisdiction.4  The Texas 
Court of Criminal Appeals has expressly held that, without a timely filed notice 
of appeal or motion for extension of time, we cannot exercise jurisdiction over 
an appeal.5  Because Appellant’s notice of 
appeal was untimely filed, we dismiss this case for want of jurisdiction.6
   
 
                                                                           PER 
CURIAM
   
PANEL D:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P.47.2(b)
 
DELIVERED: 
October 21, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tex. R. App. P. 
26.2(a)(1).
3.  
See id.
4.  
Id.; see Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 
1998); York v. State, 69 S.W.3d 792, 794 (Tex. App.—Fort Worth 2002, no 
pet.).
5.  
See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see 
also Slaton, 981 S.W.2d at 210.
6.  
See Tex. R. App. P. 
26.2(a)(1), 43.2(f).